Fellows, J.
This case is similar to the case of Cechanowicz v. Highland Park State Bank, ante, 37. In the trial court it took the same course as did that case. The same questions are here raised and discussed as were raised and discussed in that case. The instant case is controlled by the opinion in that case.
The judgment will be reversed and the ease remanded with direction to enter judgment on the verdict. Plaintiff will have costs.
Wiest, C. J., and McDonald, Clark, Bird, Sharpe, Moore, and Steere, JJ., concurred.